Citation Nr: 0000750	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96 - 32 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

Entitlement to restoration of a 10 percent rating for 
residuals of lumbosacral strain.

Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of  38 C.F.R. § 3.324 (1999). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to June 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  That decision reduced the evaluation 
for the veteran's service-connected residuals of lumbosacral 
strain from 10 percent to a noncompensable evaluation, and 
denied entitlement to a 10 percent evaluation based on 
multiple noncompensable service-connected disabilities under 
the provisions of  38 C.F.R. § 3.324 (1999). 


FINDINGS OF FACT

1.  The rating decision of June 1995 reducing the evaluation 
for the veteran's service-connected residuals of lumbosacral 
strain from 10 percent to a noncompensable rating, effective 
in October 1995, was in complinace with applicable law and 
regulations and was proper.

2.  The veteran's two noncompensable service-connected 
disabilities are not of such character as to clearly 
interfere with normal employability.


CONCLUSIONS OF LAW

1.  The rating decision of June 1995 reducing the evaluation 
for the veteran's service-connected residuals of lumbosacral 
strain from 10 percent to a noncompensable rating, effective 
in October 1995, was accomplished in compliance with 
applicable law and regulations, and restoration of disability 
compensation benefits is not warranted.  38 U.S.C.A. 
§ 5112(b) (West 1991);  38 C.F.R. §§ 3.105(e)(i), 3.344(a) 
and (c), 3.501(g), 3.655(a) and (b) (1999).

2.  Entitlement to a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of  38 C.F.R. § 3.324 (1999) is not established.  
38 C.F.R. § 3.324 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a) (West 1991).

I.  Evidentiary and Procedural History

Following receipt of the veteran's original claim for VA 
disability compensation benefits in November 1992, a VA 
compensation and pension examination was conducted in 
December 1992.  

The report of VA examination in December 1992 showed that the 
veteran complained of pain low in the lumbar spine area, near 
the L5-S1 level, with some radiation to either side.  
Examination revealed that the veteran had a normal posture, 
carriage and gait; that his spine was straight and without 
scoliosis; that no back muscles were in spasm; that straight 
leg raising was negative, bilaterally, at 85 degrees; and 
that limitation of back motion was present in all planes.  
Neurological examination revealed no sensory or reflex 
deficits.  X-rays showed a moderate dextroscoliosis and spina 
bifida with disc narrowing at L5-S1.  The diagnoses were 
multiple strains, lower back; X-ray findings of spina bifida 
with disc narrowing at L5-S1; back pain, rule out herniated 
disc; and laceration of the right fifth toe, healed, no 
sequelae.

Pursuant to that examination, a rating decision of August 
1993 granted service connection for residuals of lumbosacral 
strain, evaluated as 10 percent disabling, and for residuals 
of laceration of the right fifth toe, evaluated as 
noncompensably disabling, and a routine future medical 
examination was scheduled in December 1994.  That decision 
became final after one year.

A routine future examination, conducted in February 1995, 
cited the veteran's statements that he was seen and treated 
on several occasions in service after experiencing low back 
pain and leg fatigue while working in aircraft maintenance, 
and that he had no history of trauma, no bowel or bladder 
complaints, and no hospitalizations for his back.  He 
complained of low back pain several times a week, depending 
on his activities, without radiation to the lower 
extremities.

Examination revealed that the veteran sat comfortably, and 
had a normal gait; that he had a normal thoracic scoliosis 
with a slight lumbar scoliosis; that the musculature of his 
back was symmetrical and equal, with no palpable spasm; and 
that straight leg raising was negative, bilaterally, at 84 
degrees.  Forward flexion was accomplished to 97 degrees; 
backward extension to 36 degrees; left lateral bending to 38 
degrees and right lateral bending to 40 degrees; and left 
rotation to 36 degrees and right rotation to 34 degrees, with 
no pain elicited on range of motion or positional changes.  
Examination of the lower extremities revealed that the legs 
were equal in length; that circumferential measurement of the 
thighs was 21 1/4 on the right and 21 3/4 on the left, while the 
calves measured 15 1/4 on the right and 15 3/4 on the left, 
without evidence of cyanosis, clubbing, or edema.  
Neurological examination revealed equal muscle strength, 
mass, sensation, and reflexes, bilaterally.  The diagnoses 
included chronic nonradiating low back pain, probably 
secondary to chronic mechanical strain, aggravated by 
probable moderate dextroscoliosis, spina bifida occulta, and 
disc space narrowing at L5-S1.  There were no findings of a 
laceration scar of the right fifth toe.

In a subsequent rating decision, issued in March 1995, the RO 
proposed to reduce the 10 percent evaluation for the 
veteran's service-connected residuals of lumbosacral strain 
from 10 percent to a noncompensable rating.  The veteran was 
notified by letter of March 12, 1995 of the proposal to 
reduce the evaluation for his service-connected residuals of 
lumbosacral strain from 10 percent to a noncompensable 
rating; of his right to submit medical or other evidence to 
show why the proposed reduction should not be implemented; 
and to request a personal hearing to present evidence or 
argument from himself or witnesses.  He was further informed 
that if he requested a personal hearing, the proposed 
reduction would not be carried out until the hearing was held 
and the hearing testimony reviewed.  

The veteran did not respond to the RO letter of March 12, 
1995, did not submit additional medical or other evidence to 
show why the proposed reduction should not be implemented, 
and did not request a personal hearing.  A rating action of 
June 1995 reduced the evaluation for the veteran's service-
connected residuals of lumbosacral strain from 10 percent to 
a noncompensable rating, effective October 1, 1995, and 
further denied entitlement to a 10 percent evaluation based 
on multiple noncompensable service-connected disabilities 
under the provisions of  38 C.F.R. § 3.324 (1999).  

The veteran was notified by RO letter of July 5, 1995 of the 
reduction in his disability rating and compensation benefits, 
and of his right to initiate an appeal of that action.  The 
veteran initiated an appeal, seeking restoration of the 10 
percent evaluation for his service-connected residuals of 
lumbosacral strain, as well as entitlement to a 10 percent 
evaluation based on multiple noncompensable service-connected 
disabilities under the provisions of  38 C.F.R. § 3.324 
(1999).  

A VA orthopedic examination was scheduled in May 1997 to 
evaluate the veteran's 
service-connected residuals of lumbosacral strain.  The 
veteran failed to report for the scheduled examination, 
without explanation.  The veteran's case was transferred to 
the Board in November 1997 for appellate review.  

In March 1998, the Board remanded the veteran's claims to the 
RO for another VA orthopedic examination of his service-
connected residuals of lumbosacral strain and residuals of 
laceration of the right fifth toe, including matters of 
weakened movement, excess fatigability, incoordination, and 
loss of function due to pain on use or during flare-ups, as 
provided by  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59, with 
respect to the service-connected lumbosacral strain.  The 
examining physician was to further provide an opinion, with 
complete rationale, as to the degree of industrial impairment 
resulting from the veteran's service-connected lumbosacral 
strain and residuals of a laceration of the right fifth toe.  
In addition, the RO was asked to contact the veteran and 
request that he provide the names, addresses, and approximate 
dates of treatment for all VA and non-VA health care 
providers who have treated him for his service-connected 
residuals of lumbosacral strain and residuals of a laceration 
of the right fifth toe.  

By RO letter of May 1998, the veteran was asked to provide 
specific names, addresses, and approximate dates of treatment 
for all private or VA health care providers from whom he has 
received treatment for his residuals of lumbosacral strain 
and residuals of a laceration of the right fifth toe.  He was 
informed that if the evidence requested was not received 
within 60 days, his appeal would be considered on the basis 
of the evidence of record, or returned to the Board without 
further consideration.  

The veteran failed to respond to the RO letter of May 1998, 
and further failed to provide the requested information.  In 
addition, he failed to report for a scheduled VA orthopedic 
examination in November 1998, without explanation, preventing 
the RO from obtaining the necessary medical evidence and 
opinion called for in the Board's remand order of March 1998.  

In a Supplemental Statement of the Case issued in June 1999, 
the RO continued the denial of restoration of a 10 percent 
evaluation for the veteran's service-connected residuals of 
lumbosacral strain and the denial of his claim of entitlement 
to a 10 percent evaluation based on multiple noncompensable 
service-connected disabilities under the provisions of  
38 C.F.R. § 3.324 (1999).  The case was then returned to the 
Board for further appellate review based upon the evidence of 
record.  


II.  Analysis

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a  reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional  evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991);  38 C.F.R. § 3.105(e) (1999).

In the advance written notice concerning proposed actions 
under paragraphs (d) through (h) of this section, the 
beneficiary will be informed that he or she will have an 
opportunity for a predetermination hearing, provided that a 
request for  such a hearing is received by VA within 30 days 
from the date of the notice.  If a timely request is 
received, VA will notify the beneficiary in writing of the 
time and place of the hearing at least 10 days in advance of 
the scheduled hearing date.  The 10 day advance notice may be 
waived by agreement between VA and the beneficiary or 
representative.  The hearing will be conducted by VA 
personnel who did not participate in the proposed adverse 
action and who will bear the decision-making responsibility.  
If a predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level  pending a final determination concerning the proposed 
action.  38 U.S.C.A. § 5112(b)(6) (West 1991);  38 C.F.R. 
§ 3.105(i)(1) (1999).

Following the predetermination procedures specified in this 
paragraph and in paragraph (d), (e), (f), (g) or (h) of this 
section, whichever is applicable, final action will be taken.  
If a predetermination hearing was not requested or if the 
beneficiary failed without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record.  Examples of good 
cause include, but are not limited to, the illness or  
hospitalization of the claimant or beneficiary, death of an 
immediate family member, etc.  38 U.S.C.A. § 5112 (West 
1991);  38 C.F.R. § 3.105(i)(2) (1999).

Governing VA law and regulations provide, in pertinent part, 
as follows:  Where an award is reduced, the reduced rate will 
be payable the day following the date of discontinuance of 
the greater benefit.  38 U.S.C.A. § 5112(b) (West 1991);  
38 C.F.R. § 3.501 (1999).

Such regulations further provide that rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  This 
applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction. . . .  
38 C.F.R. § 3.344(a) (1999).

If doubt remains, after according due consideration to all 
the evidence developed by the several items discussed in 
paragraph (a) of this section, the rating agency will 
continue the rating in effect, . . . , and following the 
appropriate code there will be added the reference "Rating 
continued pending reexamination --- months from this date, § 
3.344."  The rating agency will determine on the basis of 
the facts in each individual case whether 18, 24 or 30 months 
will be allowed to elapse before the reexamination will be 
made.  38 C.F.R. § 3.344(b) (1999).

However, the provisions of paragraphs (a) and (b) of this 
section apply to ratings which have continued for long 
periods at the same level (5 years or more).  They do not 
apply to disabilities which have not become stabilized and 
are likely to improve. Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating.  38 C.F.R. § 3.344(c) (1999).  

The Board notes that the veteran's 10 percent rating for 
residuals of lumbosacral strain became effective in June 
1992, and that such rating had not been in effect for a 
period of five years or more prior to the reduction effective 
in October 1995.  Consequently, the provisions of  38 C.F.R. 
§ 3.344(a) and (b) are inapplicable in this case. 

The evidence shows that the RO has fully complied with the 
requirements of  U.S.C.A. § 5112(b)(6) (West 1991) and  
38 C.F.R. § 3.105(e) (1999) as such law and regulations apply 
to the instant appeal.  The veteran has been given the 
requisite pre-determination notice in the form of a rating 
proposing the reduction or discontinuance and setting forth 
all material facts and reasons; he has been notified at his 
address of record of the contemplated action and furnished 
detailed reasons therefor; he has been given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level; and he 
has failed to submit additional evidence or to timely request 
a predetermination hearing within that period.  Accordingly, 
his award was reduced and discontinued effective October 1, 
1995, the day following the last day of the month in which 
the 60-day period from the date of notice to the beneficiary 
of the final rating action expired.  38 U.S.C.A. § 5112(b)(6) 
(West 1991);  38 C.F.R. § 3.105(e) (1999).

In addition, where a predetermination hearing was not 
requested or if the beneficiary failed without good cause to 
report for a scheduled predetermination hearing, the final 
action will be based solely upon the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or  hospitalization of the claimant or beneficiary, 
death of an immediate family member, etc.  38 U.S.C.A. § 5112 
(West 1991);  38 C.F.R. § 3.105(i)(2) (1999).

As previously noted, the veteran failed to respond to the RO 
letter of May 1998, or to otherwise provide the requested 
information.  In addition, he failed to report for scheduled 
VA orthopedic examination in November 1998, without 
explanation, preventing the RO from obtaining the medical 
evidence and opinion called for in the Board's remand order 
of March 1998.  Governing regulations provide that if a 
predetermination hearing was not requested or if the 
beneficiary failed without good cause to report for a 
scheduled predetermination hearing, the final action will be 
based solely upon the evidence of record.  38 U.S.C.A. § 5112 
(West 1991);  38 C.F.R. § 3.105(i)(2) (1999).  In addition, 
where entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination or reexamination, 
the claim shall be rated based upon the evidence of record.  
38 U.S.C.A. § 501 (1991);  38 C.F.R. § 3.655(a) and (b) 
(1999).  To that point, the Board notes that the veteran did 
not have a running award, his benefits having been 
discontinued effective October 1, 1995. 

The medical evidence in this case, which has been set out in 
its entirety in the Evidence section (Part I, above), fails 
to disclose a level of occupational impairment, or loss of 
function due to pain or pain on motion which would warrant 
restoration of the prior 10 percent evaluation for the 
veteran's service-connected residuals of lumbosacral strain.  
In particular, there was no evidence of characteristic pain 
on motion, as required for a 10 percent evaluation under  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295(1999).  
Efforts to obtain further evidence were frustrated by the 
veteran's failure to submit additional evidence as requested 
by the RO, and his failure to report for scheduled VA 
examination in May 1997 and in November 1998, without 
adequate cause shown.  

The Board finds that, based upon the evidence currently of 
record, including the service medical records and the VA 
examinations conducted in December 1992 and in February 1995, 
the reduction in the assigned evaluation for the veteran's 
service-connected residuals of lumbosacral strain from 10 
percent to a noncompensable evaluation was proper, and that 
restoration of the prior 10 percent evaluation for that 
disability is not warranted.  

The Board further notes that a VA examination conducted in 
December 1992 disclosed that the veteran's service-connected 
laceration of the right fifth toe was healed, and that there 
were no sequelae to that injury.  The VA examination 
conducted in February 1995 disclosed no findings of any 
residuals of that injury.  
Based upon the current record in this appeal, the Board 
further finds that while the veteran has two separate, 
permanent, noncompensable service-connected disabilities, the 
evidence of record is insufficient to establish that those 
disabilities are of such character as to clearly interfere 
with normal employability, as contemplated under the 
provisions of  38 C.F.R. § 3.324 (1999). 

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Restoration of a 10 percent schedular evaluation for 
residuals of lumbosacral strain is denied.

A 10 percent evaluation based on multiple noncompensable 
service-connected disabilities under the provisions of  
38 C.F.R. § 3.324 (1999) is denied. 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

